369 F.2d 808
LIM KWOCK SOON and Lim kwock Min, Appellants,v.Herbert BROWNELL, Jr., Attorney General of the United Statesof America, Appellee.
No. 16417.
United States Court of Appeals Fifth Circuit.
Dec. 1, 1966.

Putman & Putman, San Antonio, Tex., Robert C. Eckhardt, Sam M. Eng, Houston, Tex., for appellants.
Morton L. Susman, U.S. Atty., Houston, Tex., for appellee.
ORDER
Before HUTCHESON, RIVES and JONES, Circuit Judges.
PER CURIAM.


1
By order entered August 3, 1966, the mandate issued in this case was recalled and leave was granted to the United States to file a motion in the district court under Rule 60(b) of the Federal Rules of Civil Procedure.  The district court was requested upon the hearing of such motion to develop a record which will demonstrate whether the appellants voluntarily and intelligently executed the 'Stipulation Agreeing to Order to Vacate Judgment and to Enter New Judgment Dismissing Petition,' a copy of which was attached as Exhibit A to the uncontested motion filed by the United States.


2
The District Judge has now certified that upon the hearing of the motion the appellants, and each of them, appeared with counsel, were sworn and interrogated by the Assistant United States Attorney and by the District Judge.  The District Judge has further certified 'that it is my opinion that the appellants, and each of them, did voluntarily and intelligently execute the 'Stipulation Agreeing to Order to Vacate Judgment and to Enter New Judgement Dismissing Petition."


3
On a further uncontested motion of the United States, IT IS ORDERED that the judgment entered in this cause upon the opinion of this Court in Lim Kwock Soon and Lim Kwock Min v. Herbert Brownell, Jr., Attorney General of the United States of America, 5 Cir. 1958, 253 F.2d 809, be vacated and that the United States District Court for the Southern District of Texas be authorized and empowered, pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, to enter such rulings, orders and judgments as to it may appear appropriate to correct the fraud perpetrated upon the courts herein by the plaintiffs and appellants, Lim Kwock Soon and Lim Kwock Min.